DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to limitations in claims 1, 2, 4-6 (e.g., “the trunk channel comes by an imaginary parallel shift of the trunk channel”, “that sort a first particle and a second particle respectively into the trunk channel and the branch channel”, “…which a distinction is made between the first particle and the second particle”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “[...] that is arranged at a position where the trunk channel comes by an imaginary parallel shift of the trunk channel in a direction substantially perpendicular to the specific upper surface”.  Claim 2 recites “the channel is disposed at a position where the integrated circuit comes by an imaginary parallel shift of the integrated circuit in the direction substantially perpendicular to the specific upper surface”.  Examiner cannot find support for the limitations, nor the applicant’s outstanding response pointed out where the support for the limitations can be found.  This is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 & 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and unclear reciting “[...] that is arranged at a position where the trunk channel comes by an imaginary parallel shift of the trunk channel in a direction substantially perpendicular to the specific upper surface” because the limitation “imaginary parallel shift” appears to be claiming an arbitrary limitation.  It is unclear what applicant is trying to claim.  
Claim 2 is vague and unclear reciting “the integrated circuit comes by an imaginary parallel shift of the integrated circuit in the direction substantially perpendicular to the specific upper surface”, because the limitation “imaginary parallel shift” appears to be claiming an arbitrary limitation.  It is unclear what applicant is trying to claim.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Sadri et al. (US 2017/0128941).
Regarding claim 1, Sadri et al. teach:
1. A particle sorting apparatus comprising: 
a channel (e.g., sample channel 264) that includes a trunk channel (i.e., lower downstream channel) formed along a specific upper surface, which is defined as being parallel to a plane corresponding to a plan view (see Fig. 9 for example), and a branch channel (i.e., upper downstream channel) that is made of a branching part from the trunk channel (see Fig. 9 for example) and that is arranged at a position substantially perpendicular to the specific upper surface (see Fig. 9 for example); and 
sorting electrodes (274) capable of sorting a first particle and a second particle (e.g., cells 262) respectively into the trunk channel and the branch channel (see ¶ 0140 for example).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 & 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadri et al. (US 2017/0128941) in view of Pamula et al. (US 2007/0243634).
Regarding claim 2, Sadri et al. teach the apparatus as integrated structures (¶ 0047) that includes the sorting electrodes (274), wherein the channel is disposed substantially perpendicular to the specific upper surface (see Fig. 9 for example).  However, Sadri et al. do not explicitly teach: The particle sorting apparatus according to Claim 1, further comprising an integrated circuit that includes the sorting electrodes.  
Pamula et al. teach:
A particle sorting apparatus comprising: 
a channel (see Figs. 10-16 for example) that includes a trunk channel (see i.e., channels connecting to reservoirs such as 1012 in Fig. 10 & 1606 in Fig. 16B) formed along a specific upper surface (see Figs. 11-17 for example); and 
sorting electrodes (e.g., transport electrodes 616) capable of sorting particles (see ¶ 0368 for example).
further comprising an integrated circuit (e.g., printed circuit board (PCB) ¶ 0463) that includes the sorting electrodes, wherein the channel is disposed on the integrated circuit in the direction substantially perpendicular to the specific upper surface (see Fig. 1 for example).
further comprising two or more photodiodes capable of detecting light for measuring particle properties (¶ 0515-0517, 0525, 0529-0530).
further comprising a control unit (e.g., controller 1803) capable of controlling the sorting electrodes (see Fig. 18 & ¶ 0467-0470, 0474, 0481, 0515+).
further comprising capturing electrodes (¶ 0523).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Sadri et al. with an integrated circuit that includes sorting electrodes, as taught by Pamula et al. (¶ 0463), to make the apparatus integral (Sadri et al. ¶ 0047), since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

Regarding claim 4, Sadri et al. teach further comprising at least one photodiode (¶ 0255) that capable of detecting light with which a distinction is made between the first particle and the second particle (¶ 0194+).  However, Sadri et al. do not explicitly teach: The particle sorting apparatus according to Claim 1, further comprising two or more photodiodes.

See Pamula et al. above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Sadri et al. with two or more photodiodes capable of detecting light for measuring particle properties, as taught by Pamula et al. (¶ 0515-0517, 0525, 0529-0530) to accompany an appropriate light source (Pamula et al. ¶ 0525), as the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claims 5 & 6, modified Sadri et al. teach:
5. The particle sorting apparatus according to Claim 4, further comprising a control unit (e.g., controller 18) that capable of refer to respective output signals of the two or more photodiodes, specifies a timing at which one of the first particle and the second particle passes above the sorting electrodes, and controls, in accordance with a result of the specified timing, a period during which the sorting electrodes are driven (see ¶ 0107, 0109, 0140 for example).  
6. The particle sorting apparatus according to Claim 1, further comprising capturing electrodes that capable of capture, by dielectrophoresis (¶ 0138, 0140), one of the first particle and the second particle, which is sorted from the other of the first particle and the second particle (see i.e., “the electrodes are configured to generate a first field 276 such that all passing particles are moved to a near side 278 of the sample channel as shown in Panel A of FIG. 9. When a particle of interest is detected in sensing region 272, the controller causes a temporary second field 280 to be generated, thereby moving that particle to an opposite side 282 of the channel” ¶ 0140).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Drawings objections have been withdrawn.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798